                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:




 DANIEL TEXCAHAU CEREZO,
 individually and on behalf of all others
 similarly situated,
                                                                     20-CV-5492 (RA)
                                 Plaintiff,
                                                                         ORDER
                         v.

 53 WEST 72ND STREET CAFÉ LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

        On October 28, 2020, the Court referred this action to mediation. Dkt. 24. Mediation was set

for April 20, 2021. On April 23, 2021, Plaintiff submitted a letter notifying the Court that the

mediation was cancelled after Defendants did not submit the required pre-mediation materials. Dkt.

26. Defendants responded, admitting that “[t]he delay was attributed to many factors all of which are

the Defendants alone” and “humbly and respectfully request[ing] this Court allow [the parties] one

final, and extremely final opportunity to have a mediation which will NOT be adjourned or delayed.”

Dkt. 28. The Court then again referred this action for mediation. Dkt. 30. On May 25, 2021,

Plaintiff submitted a letter notifying the Court that the mediation was cancelled after Defendants

failed to comply with the mediator’s request to submit dates for mediation. Dkt. 32.

        No later than June 3, 2021, Defendants shall file a letter explaining why they have not

complied with the Court’s orders and why they did not participate in the mediation in good faith.

Defendants should be aware that its repeated failure to comply with this Court’s orders and
participate in mediation in good faith may result in sanctions. See Paramedics Electromedicina

Comercial, Ltda. v. GE Med. Sys. Info. Techs., Inc., 369 F.3d 645, 655 (2d Cir. 2004).

SO ORDERED.

Dated:     May 28, 2021
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                      2
